Citation Nr: 1810319	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability rating for diabetic neuropathy of the left upper extremity.  

2.  Entitlement to a compensable disability rating for diabetic neuropathy, right upper extremity, prior to December 4, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2008, the RO awarded service connection bilateral diabetic neuropathy of the upper extremities, each rated as noncompensable, effective from March 28, 2008.  In an August 2010 rating decision, the RO increased the Veteran's rating for neuropathy of the right upper extremity to 10 percent disabling, effective December 4, 2009.  As the increase did not constitute a full grant of the benefits sought, the issue remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2013 and April 2016, the Board remanded the claims for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetic neuropathy of the left upper extremity manifests in no worse than mild, incomplete paralysis.  

2.  For the entire appeal period, the Veteran's diabetic neuropathy of the right upper extremity manifests in no worse than mild, incomplete paralysis. 






CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent rating for diabetic neuropathy of the left upper extremity are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2017).  

2.  For the entire appeal period, the criteria for a 10 percent rating for diabetic neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's diabetic neuropathy of the bilateral upper extremities is currently rated under Diagnostic Code (DC) 8515 for evaluation of paralysis of the median nerve.   

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id. 

Under Diagnostic Code (DC) 8515, complete paralysis of the median nerve warrants a 60 percent rating for the nondominant arm and 70 percent rating for the dominant arm. 38 C.F.R. § 4.124a.  Complete paralysis is characterized as follows: hand inclined to the ulnar side, the index and the middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remained extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. Mild incomplete paralysis of the median nerve warrants a 10 percent rating. Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant arm and a 30 percent rating for the dominant arm.  Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the nondominant arm and a 50 percent rating for the dominant arm.  38 C.F.R. 
§ 4.124a, DC 8515.  Notably, the Veteran is right hand dominant.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Full wrist motion includes dorsiflexion (extension) from 0 to 70 degrees, wrist palmar flexion from 0 to 80 degrees, wrist ulnar deviation from 0 to 45 degrees and wrist radial deviation from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

Based on a review of the evidence, the Board finds that for the entire appeal period, the Veteran's diabetic neuropathy of the bilateral upper extremities more nearly approximate the criteria for a 10 percent rating, but no higher.  

An April 2008 VA examination showed the Veteran complained of paresthesias, pain of both his hands.  Examination revealed normal bilateral upper extremities.  Deep tendon reflexes were normal.  A neurologic examination showed normal coordination and orientation.  A sensory examination for the bilateral upper extremities showed normal vibration, pain, light tough, and position sense.  The Veteran had full muscle strength.  The examiner concluded that the Veteran's peripheral neuropathy of the bilateral hands manifested in numbness and had no effect on the Veteran's usual daily activities.  

A May 2008 private treatment note indicates that the Veteran reported bilateral hand numbness and tingling for almost a year.  He reported the numbness and tingling involves all fingers and is slightly worse on the right side.  He reported that the symptoms sometimes wake him up from sleep.  On physical examination, he had normal strength and a sensory examination was normal to light touch and pinprick.  The study showed electro diagnostic evidence of mild bilateral carpal tunnel syndrome with the left side slightly worse than the right.  

A December 2009 private treatment note indicates that the Veteran noticed a numb and tingling sensation in his fingers.  Motor examination revealed minimal weakness of the finger abductors bilaterally, otherwise the Veteran had full 5/5 muscle strength throughout.  A sensory examination was normal to touch, pin, cold, vibration, and stereognosis.  The medical service provider concluded that the findings were mild with respect to the neurological examination.  

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that his peripheral neuropathy of the bilateral upper extremities manifested in paresthesia, loss of sensation, pain, and dysesthesia.  On physical examination both upper extremities showed normal temperature, color, and radial pulses.  There were no trophic changes.  A reflex examination showed hypoactive reflexes in the bilateral biceps, triceps, and brachioradialis.  

A January 2014 private treatment note indicates that on neurological testing the Veteran showed full (5/5) strength in the bilateral upper extremities.  Sensory testing showed the Veteran's sensation was intact in response to light touch.  The Veteran had excellent range of motion in the upper extremities.  

A February 2014 VA examination report indicates that the Veteran had mild intermittent pain and mild numbness of the bilateral upper extremities.  The examination was negative for paresthesia and/or dysesthesias.  The Veteran showed full (5/5) muscle strength.  Deep tendon reflexes were normal in the bilateral biceps, triceps, and brachioradialis.  Light touch testing showed normal sensation in the bilateral shoulders, forearms, hands, and fingers.  Position sense and vibration sensation were also normal in the bilateral upper extremities.  There was no muscle atrophy.  Regarding severity, the examiner concluded that the examination showed mild incomplete paralysis of the radial, median, and ulnar nerves.  

The Veteran was afforded an additional VA examination in March 2014.  The Veteran showed mild intermittent pain, paresthesia and/or dysesthesias, and numbness in the bilateral upper extremities.  The Veteran had full muscle strength.  The Veteran's deep tendon reflexes were hypoactive in the bilateral biceps, triceps and brachioradialis.  A sensory examination showed normal sensation in the bilateral shoulders and forearms.  The Veteran showed decreased sensation in the bilateral hands and fingers.  The Veteran showed mild incomplete paralysis of the median and ulnar nerves.  The examiner reported that the Veteran is able to perform a normal 8 hour work day with no restrictions for job activities requiring sedentary work, but not including extensive typing or writing.    

An August 2014 VA treatment note indicates the Veteran had slight numbness in the right hand.  

The Board acknowledges that the Veteran's most recent VA examination was from March 2014 and the VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since his most recent examination.  Notably, the Veteran's VA treatment records through October 2017 are associated with the record and are negative for complaints of or suggestion of worsening symptoms.  Thus, a new examination is not warranted.

Based on the aforementioned evidence, the Board finds that for the entire appeal period, the Veteran's diabetic neuropathy of the bilateral upper extremities more nearly approximates the criteria for a 10 percent rating for the right and left extremities.  The evidence shows that the Veteran has consistently reported paresthesia or pain throughout the appeal period, which would be consistent with a wholly sensory involvement that in turn warrants a mild rating.  Given the minimal functional impairment this was described to have caused, a finding of moderate impairment is not indicated.  Thus, a 10 percent rating, but no more is warranted for the entire appeal period for each upper extremity.  


ORDER

Entitlement to a 10 percent disability rating, but no higher, for diabetic neuropathy of the left upper extremity is granted.  

Entitlement to a 10 percent disability rating, but no higher, for diabetic neuropathy of the right upper extremity prior to December 4, 2009, is granted.  



	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 10 percent from December 4, 2009 for diabetic neuropathy of the right upper extremity is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


